
	
		I
		111th CONGRESS
		1st Session
		H. R. 3214
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Rooney introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for credit rating reforms, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rating Accountability and
			 Transparency Enhancement Act of 2009 or the
			 RATE Act.
		2.FindingsCongress finds that—
			(1)because of the
			 systemic importance of credit ratings and the reliance placed on them by
			 individual and institutional investors and financial regulators, the activities
			 and performances of credit rating agencies, including nationally recognized
			 statistical rating organizations, are the subject of national public interest,
			 as they are central to capital formation, investor confidence, and the
			 efficient performance of the United States economy;
			(2)credit rating
			 agencies, including nationally recognized statistical rating organizations,
			 play a critical gatekeeper role that is functionally similar to
			 that of securities analysts, who evaluate the quality of securities, and
			 auditors, who review the financial statements of firms, and such role justifies
			 a similar level of public oversight and accountability;
			(3)because credit
			 rating agencies perform evaluative and analytical services on behalf of
			 clients, their activities are fundamentally commercial in character and should
			 be subject to the same standards of liability and oversight as apply to
			 auditors and securities analysts;
			(4)in certain of
			 their roles, particularly in advising arrangers of structured financial
			 products on potential ratings of such products, credit rating agencies face
			 conflicts of interest that need to be carefully monitored and that therefore
			 should be addressed explicitly in legislation in order to give clear authority
			 to the Securities and Exchange Commission;
			(5)in the recent
			 credit crisis, the ratings of structured financial products have proven to be
			 inaccurate, and have contributed to the mismanagement of risks by financial
			 institutions and investors, which impacts the health of the economy in the
			 United States and around the world; and
			(6)credit rating
			 agencies should determine their ratings independently, without regulatory
			 approval of methodologies, in order to avoid overreliance on ratings and to
			 ensure that the rating agencies, rather than the Securities and Exchange
			 Commission, are accountable for such methodologies, except that regulators
			 should have strong authority to ensure that all other aspects of rating agency
			 activities are designed to ensure the highest quality ratings and
			 accountability for those creating them.
			3.Enhanced
			 regulation of nationally recognized statistical rating
			 organizationsSection 15E of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o–7) is amended—
			(1)in subsection
			 (c)—
				(A)in the second
			 sentence of paragraph (2), by inserting including the requirements of
			 this section, after Notwithstanding any other provision of
			 law,; and
				(B)by adding at the
			 end the following:
					
						(3)Review of
				internal controls for determining credit ratings
							(A)In
				generalCredit ratings by, and the policies, procedures, and
				methodologies employed by, each nationally recognized statistical rating
				organization shall be reviewed by the Commission to ensure that—
								(i)the nationally
				recognized statistical rating organization has established and documented a
				system of internal controls for determining credit ratings, taking into
				consideration such factors as the Commission may prescribe by rule;
								(ii)the nationally
				recognized statistical rating organization adheres to such system; and
								(iii)the public
				disclosures of the nationally recognized statistical rating organization
				required under this section about its ratings, methodologies, and procedures
				are consistent with such system.
								(B)Scope of
				reviewsThe Commission shall conduct the reviews required by this
				paragraph—
								(i)for all types of
				credit ratings; and
								(ii)for new credit
				ratings, in a timely manner.
								(C)Manner and
				frequencyThe Commission shall conduct reviews required by this
				paragraph in a manner and with a frequency to be determined by the
				Commission.
							(4)Provision of
				information to the CommissionEach nationally recognized
				statistical rating organization shall make available and maintain such records
				and information, for such a period of time, as the Commission may prescribe, by
				rule, as necessary for the Commission to conduct the reviews under this
				subsection;
						;
				(2)in subsection
			 (d)—
				(A)by inserting
			 fine, after censure, each place that term
			 appears;
				(B)in the subsection
			 heading, by inserting fine, after censure,;
				(C)in paragraph (4),
			 by striking or at the end;
				(D)in paragraph (5),
			 by striking the period at the end and inserting ; or; and
				(E)by adding at the
			 end the following:
					
						(6)fails to conduct
				sufficient surveillance to ensure that credit ratings remain current, accurate,
				and
				reliable.
						;
				(3)by amending
			 subsection (h) to read as follows:
				
					(h)Management of
				Conflicts of interest
						(1)Organization
				policies and proceduresEach nationally recognized statistical
				rating organization shall establish, maintain, and enforce written policies and
				procedures reasonably designed, taking into consideration the nature of the
				business of such nationally recognized statistical rating organization and
				affiliated persons and affiliated companies thereof, to address, manage, and
				disclose any conflicts of interest that can arise from such business.
						(2)Governance
				improvements at NRSROEach nationally recognized statistical
				rating organization shall establish governance procedures to manage conflicts
				of interest, consistent with the protection of users of credit ratings, in
				accordance with rules issued by the Commission pursuant to paragraph
				(3).
						(3)Commission
				authorityThe Commission shall issue final rules to prohibit, or
				require the management and disclosure of, any conflicts of interest relating to
				the issuance of credit ratings by a nationally recognized statistical rating
				organization, including—
							(A)conflicts of
				interest relating to the manner in which a nationally recognized statistical
				rating organization is compensated by the obligor, or any affiliate of the
				obligor, for issuing credit ratings or providing related services;
							(B)conflicts of
				interest relating to the provision of consulting, advisory, or other services
				by a nationally recognized statistical rating organization, or any person
				associated with such nationally recognized statistical rating organization, and
				the obligor, or any affiliate of the obligor;
							(C)disclosure of
				business relationships, ownership interests, affiliations of nationally
				recognized statistical rating organization board members with obligors, or any
				other financial or personal interests between a nationally recognized
				statistical rating organization, or any person associated with such nationally
				recognized statistical rating organization, and the obligor, or any affiliate
				of the obligor;
							(D)disclosure of any
				affiliation of a nationally recognized statistical rating organization, or any
				person associated with such nationally recognized statistical rating
				organization, with any person that underwrites securities, entities, or other
				instruments that are the subject of a credit rating; and
							(E)any other
				potential conflict of interest, as the Commission deems necessary or
				appropriate in the public interest or for the protection of users of credit
				ratings.
							(4)Commission
				rulesThe rules issued by the Commission under paragraph (3)
				shall include—
							(A)the establishment
				of a system of payment for each nationally recognized statistical rating
				organization that requires that payments are structured to ensure that the
				nationally recognized statistical rating organization conducts accurate and
				reliable surveillance of ratings over time, and that incentives for accurate
				ratings are in place;
							(B)a prohibition on
				providing credit ratings for structured products that it advised on, in the
				form of assistance, advice, consultation, or other aid that preceded its
				retention by any issuer, underwriter, or placement agent to provide a rating
				for the securities in question (or any assistance provided after such point for
				which additional compensation is paid directly or indirectly);
							(C)requirements that
				a nationally recognized statistical rating organization disclose any
				relationship or affiliation described in subparagraphs (C) and (D) of paragraph
				(3);
							(D)a requirement
				that, in each credit rating report issued to the public, a nationally
				recognized statistical rating organization disclose the type and number of
				ratings it has provided to the obligor or affiliates of the obligor, including
				the fees it has billed for the credit rating and aggregate amount of fees in
				the preceding 2 years that it has billed to the particular obligor or its
				affiliates; and
							(E)any other
				requirement as the Commission deems necessary or appropriate in the public
				interest, or for the protection of users of credit ratings.
							(5)Look-back
				requirement
							(A)Review by
				NRSROIn any case in which an employee of an obligor or an issuer
				or underwriter of a security or money market instrument was employed by a
				nationally recognized statistical rating organization and participated in any
				capacity in determining credit ratings for the obligor or the securities or
				money market instruments of the issuer during the 1-year period preceding the
				date of the issuance of the credit rating, the nationally recognized
				statistical rating organization shall—
								(i)conduct a review
				to determine whether any conflicts of interest of such employee influenced the
				credit rating; and
								(ii)take action to
				revise the rating if appropriate, in accordance with such rules as the
				Commission shall prescribe.
								(B)Review by
				commissionThe Commission shall conduct periodic reviews of the
				look-back policies described in subparagraph (A) and the implementation of such
				policies at each nationally recognized statistical rating organization to
				ensure they are appropriately designed and implemented to most effectively
				eliminate conflicts of interest in this area.
							(6)Periodic
				reviews
							(A)Reviews
				requiredThe Commission shall conduct periodic reviews of
				governance and conflict of interest procedures established under this
				subsection to determine the effectiveness of such procedures.
							(B)Timing of
				reviewsThe Commission shall review and make available to the
				public the code of ethics and conflict of interest policy of each nationally
				recognized statistical rating organization—
								(i)not less
				frequently than once every 3 years; and
								(ii)whenever such
				policies are materially modified or
				amended.
								;
			(4)by amending
			 subsection (j) to read as follows:
				
					(j)Designation of
				compliance officer
						(1)In
				generalEach nationally recognized statistical rating
				organization shall designate an individual to serve as a compliance
				officer.
						(2)DutiesThe
				compliance officer shall—
							(A)report directly
				to the board of the nationally recognized statistical rating organization (or
				the equivalent thereof) or to the senior officer of the nationally recognized
				statistical rating organization; and
							(B)shall—
								(i)review compliance
				with policies and procedures to manage conflicts of interest and assess the
				risk that such compliance (or lack of such compliance) may compromise the
				integrity of the credit rating process;
								(ii)review
				compliance with internal controls with respect to the procedures and
				methodologies for determining credit ratings, including quantitative and
				qualitative models used in the rating process, and assess the risk that such
				compliance with the internal controls (or lack of such compliance) may
				compromise the integrity and quality of the credit rating process; and
								(iii)in consultation
				with the board of the nationally recognized statistical rating organization, a
				body performing a function similar to that of a board, or the senior officer of
				the nationally recognized statistical rating organization, resolve any
				conflicts of interest that may arise;
								(C)be responsible
				for administering the policies and procedures required to be established
				pursuant to this section; and
							(D)ensure compliance
				with securities laws and the rules and regulations issued thereunder, including
				rules promulgated by the Commission pursuant to this section.
							(3)LimitationsNo
				compliance officer designated under paragraph (1), may, while serving in such
				capacity—
							(A)perform credit
				ratings;
							(B)participate in
				the development of rating methodologies or models;
							(C)perform marketing
				or sales functions; or
							(D)participate in
				establishing compensation levels, other than for employees working for such
				officer.
							(4)Other
				DutiesThe compliance officer shall establish procedures for the
				receipt, retention, and treatment of—
							(A)complaints
				regarding credit ratings, models, methodologies, and compliance with the
				securities laws and the policies and procedures required under this section;
				and
							(B)confidential,
				anonymous complaints by employees or users of credit ratings.
							(5)Annual reports
				requiredThe compliance officer shall annually prepare and sign a
				report on the compliance of the nationally recognized statistical rating
				organization with the securities laws and its policies and procedures,
				including its code of ethics and conflict of interest policies, in accordance
				with rules prescribed by the Commission. Such compliance report shall accompany
				the financial reports of the nationally recognized statistical rating
				organization that are required to be furnished to the Commission pursuant to
				this
				section.
						;
			(5)in subsection
			 (k)—
				(A)by striking
			 , on a confidential basis,;
				(B)by striking
			 Each nationally and inserting the following:
					
						(1)In
				generalEach nationally
						;
				and
				(C)by adding at the
			 end the following:
					
						(2)ExceptionThe
				Commission may treat as confidential any item furnished to the Commission under
				paragraph (1), the publication of which the Commission determines may have a
				harmful effect on a nationally recognized statistical rating
				organization.
						;
				(6)by amending subsection (p) to read as
			 follows:
				
					(p)NRSRO
				regulation
						(1)In
				generalThe Commission shall establish an office that administers
				the rules of the Commission with respect to the practices of nationally
				recognized statistical rating organizations in determining ratings, for the
				protection of users of credit ratings and in the public interest, and to ensure
				that credit ratings issued by such registrants are accurate and not unduly
				influenced by conflicts of interest.
						(2)StaffingThe
				office of the Commission established under this subsection shall be staffed
				sufficiently to carry out fully the requirements of this section.
						(3)Rulemaking
				authorityThe Commission shall—
							(A)establish by rule
				fines and other penalties for any nationally recognized statistical rating
				organization that violates the applicable requirements of this title;
				and
							(B)issue such rules
				as may be necessary to carry out this section with respect to nationally
				recognized statistical rating organizations.
							(q)Transparency of
				ratings performance
						(1)Rulemaking
				requiredThe Commission shall, by rule, require that each
				nationally recognized statistical rating organization shall disclose publicly
				information on initial ratings and subsequent changes to such ratings for the
				purpose of providing a gauge of the accuracy of ratings and allowing users of
				credit ratings to compare performance of ratings by different nationally
				recognized statistical rating organizations.
						(2)ContentThe
				rules of the Commission under this subsection shall require, at a minimum,
				disclosures that—
							(A)are comparable
				among nationally recognized statistical rating organizations, so that users can
				compare rating performance across rating organizations;
							(B)are clear and
				informative for a wide range of investor sophistication;
							(C)include
				performance information over a range of years and for a variety of classes of
				credit ratings, as determined by the Commission; and
							(D)are published and
				made freely available by the nationally recognized statistical rating
				organization, on an easily accessible portion of its website and in written
				form when requested by users.
							(r)Credit ratings
				methodologiesThe Commission shall promulgate rules, for the
				protection of users of credit ratings and in the public interest, with respect
				to the procedures and methodologies, including qualitative and quantitative
				models, used by nationally recognized statistical rating organizations that
				require each nationally recognized statistical rating organization to—
						(1)ensure that
				credit ratings are determined using procedures and methodologies, including
				qualitative and quantitative models, that are approved by the board of the
				nationally recognized statistical rating organization, a body performing a
				function similar to that of a board, or the senior officer of the nationally
				recognized statistical rating organization, and in accordance with the policies
				and procedures of the nationally recognized statistical rating organization for
				developing and modifying credit rating procedures and methodologies;
						(2)ensure that when
				major changes to credit rating procedures and methodologies, including to
				qualitative and quantitative models, are made, that the changes are applied
				consistently to all credit ratings to which such changed procedures and
				methodologies apply and, to the extent the changes are made to credit rating
				surveillance procedures and methodologies, they are applied to current credit
				ratings within a time period to be determined by the Commission by rule, and
				that the reason for the change is disclosed publicly;
						(3)notify users of
				credit ratings of the version of a procedure or methodology, including a
				qualitative or quantitative model, used with respect to a particular credit
				rating; and
						(4)notify users of
				credit ratings when a change is made to a procedure or methodology, including
				to a qualitative or quantitative model, or an error is identified in a
				procedure or methodology that may result in credit rating actions, and the
				likelihood of the change resulting in current credit ratings being subject to
				rating actions.
						(s)Transparency of
				credit rating methodologies and information reviewed
						(1)In
				generalThe Commission shall establish a form, to accompany each
				rating issued by a nationally recognized statistical rating
				organization—
							(A)to disclose
				information about assumptions underlying credit rating procedures and
				methodologies, the data that was relied on to determine the credit rating and,
				where applicable, how the nationally recognized statistical rating organization
				used servicer or remittance reports, and with what frequency, to conduct
				surveillance of the credit rating; and
							(B)that can be made
				public and used by investors and other users to better understand credit
				ratings issued in each class of credit rating issued by the nationally
				recognized statistical rating organization.
							(2)FormatThe
				Commission shall ensure that the form established under paragraph (1)—
							(A)is designed in a
				user-friendly and helpful manner for users of credit ratings to understand the
				information contained in the report; and
							(B)requires the
				nationally recognized statistical rating organization to provide the
				appropriate content, as required by paragraph (3).
							(3)ContentEach
				nationally recognized statistical rating organization shall include on the form
				established under this subsection, along with its ratings—
							(A)the main
				assumptions included in constructing procedures and methodologies, including
				qualitative and quantitative models;
							(B)the potential
				shortcomings of the credit ratings, and the types of risks excluded from the
				credit ratings that the registrant is not commenting on (such as liquidity,
				market, and other risks);
							(C)information on
				the reliability, accuracy, and quality of the data relied on in determining the
				ultimate credit rating and a statement on the extent to which key data inputs
				for the credit rating were reliable or limited (including, any limits on the
				reach of historical data, limits in accessibility to certain documents or other
				forms of information that would have better informed the credit rating, and the
				completeness of certain information considered);
							(D)whether and to
				what extent third party due diligence services have been utilized, and a
				description of the information that such third party reviewed in conducting due
				diligence services;
							(E)a description of
				relevant data about any obligor, issuer, security, or money market instrument
				that was used and relied on for the purpose of determining the credit
				rating;
							(F)an explanation or
				measure of the potential volatility for the rating, including any factors that
				might lead to a change in the rating, and the extent of the change that might
				be anticipated under different conditions; and
							(G)additional
				information, including conflict of interest information, as may be required by
				the Commission.
							(4)Due diligence
				services
							(A)Certification
				requiredIn any case in which third party due diligence services
				are employed by a nationally recognized statistical rating organization or an
				issuer or underwriter, the firm providing the due diligence services shall
				provide to the nationally recognized statistical rating organization written
				certification of such due diligence, which shall be subject to review by the
				Commission.
							(B)Format and
				contentThe nationally recognized statistical rating
				organizations shall establish the appropriate format and content for written
				certifications required under subparagraph (A), to ensure that providers of due
				diligence services have conducted a thorough review of data, documentation, and
				other relevant information necessary for the nationally recognized statistical
				rating organization to provide an accurate
				rating.
							;
				and
			(7)by amending
			 subsection (m) to read as follows:
				
					(m)Accountability
						(1)In
				generalThe enforcement and penalty provisions of this title
				shall apply to a nationally recognized statistical rating organization in the
				same manner and to the same extent as such provisions apply to a registered
				public accounting firm or a securities analyst under the Federal securities
				laws for statements made by them, and such statements shall not be deemed
				forward-looking statements for purposes of section 21E.
						(2)RulemakingThe
				Commission shall issue such rules as may be necessary to carry out this
				subsection.
						.
			4.State of mind in
			 private actionsSection
			 21D(b)(2) of the Securities Exchange Act of 1934 (15 U.S.C. 78u–4(b)(2)) is
			 amended by inserting before the period at the end the following: ,
			 except that in the case of an action brought under this title for money damages
			 against a nationally recognized statistical rating organization, it shall be
			 sufficient, for purposes of pleading any required state of mind for purposes of
			 such action, that the complaint shall state with particularity facts giving
			 rise to a strong inference that the nationally recognized statistical rating
			 organization knowingly or recklessly failed either to conduct a reasonable
			 investigation of the rated security with respect to the factual elements relied
			 upon by its own methodology for evaluating credit risk, or to obtain reasonable
			 verification of such factual elements (which verification may be based on a
			 sampling technique that does not amount to an audit) from other sources that it
			 considered to be competent and that were independent of the issuer and
			 underwriter.
		5.RegulationsThe Securities and Exchange Commission shall
			 issue final rules and regulations, as required by the amendments made by this
			 Act, not later than 365 days after the date of enactment of this Act.
		6.Study and
			 report
			(a)StudyThe Comptroller General of the United
			 States shall undertake a study of—
				(1)the extent to
			 which rulemaking the Securities and Exchange Commission has carried out the
			 provisions of this Act;
				(2)the
			 appropriateness of relying on ratings for use in Federal, State, and local
			 securities and banking regulations, including for determining capital
			 requirements;
				(3)the effect of
			 liability in private actions arising under the Securities Exchange Act of 1934
			 and the exception added by section 4 of this Act; and
				(4)alternative means
			 for compensating credit rating agencies that would create incentives for
			 accurate credit ratings and what, if any, statutory changes would be required
			 to permit or facilitate the use of such alternative means of
			 compensation.
				(b)ReportNot later than 30 months after the date of
			 enactment of this Act, the Comptroller General shall submit to Congress and the
			 Securities Exchange Commission, a report containing the findings under the
			 study required by subsection (a).
			
